Citation Nr: 1129687	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The appellant served in the South Carolina Army National Guard from January to April 1981.  He had a period of either active duty or active duty for training (ACDUTRA) in March and April 1981.  


This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The appellant had a right knee disability which pre-existed his period of service in March and April 1981.  

2.  The pre-existing right knee disability did not undergo any permanent increase in severity during or as a result of the appellant's service in March and April 1981.  


CONCLUSION OF LAW

Chronic residuals of a right knee injury pre-existed a period of either active service or a period of ACDUTRA in the South Carolina Army National Guard and were not aggravated during such service.  38 U.S.C.A. §§ 101, 1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306(b) (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was provided with pre-adjudication VCAA notice by letter, dated in August 2006, prior to the initial RO adjudication in February 2007.  He was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  The notice included information as to determinations of effective dates and determinations of disability ratings.  See Dingess, Id. 


Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  

In October 2006 the RO made a formal finding that the appellant's service treatment records (STRs) were not available for review.  It was reported that all efforts to obtain the records had been exhausted and that further attempts would be futile.  It was noted that the initial request for STRs and service verification was sent to the National Personnel Records Center (NPRC) in August 2006 and a response later that month was that records could not be identified based on the information furnished.  In August 2006 the RO requested a copy of the DD 214 from the appellant but the requested document had not been received.

The appellant never furnished the RO with a copy of his DD 214, but a copy of his NGB Form 22 reflects that he joined the South Carolina Army National Guard in January 1981 and was discharged in April 1981.  Subsequently, the report of the examination for enlistment into the South Carolina Army National Guard was obtained as was an April 1981 report of Entrance Physical Standards Board (EPSBD) Proceedings, DA Form 4707.  

The appellant has indicated that he received postservice private clinical treatment for right knee disability.  He has attempted to obtain private clinical records from the Spartanburg General Hospital but the only records obtained were in September 1982 and related to treatment for a low back injury, while noting a history of right knee trouble.  A July 2005 letter from that facility indicates that its records had been provided to the appellant but that due to water damage parts of his records were destroyed. 

The appellant has submitted lay statements in support of his claim from his brother and from a friend.  

The appellant declined the opportunity to testify in support of his claim before a Decision Review Officer and, instead, had an Informal Hearing Conference.  

The appellant has not been afforded a VA examination addressing whether his claimed right knee disability is related to his period of ACDUTRA.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This is because given the paucity of clinical records on file and the extreme passage of time between the appellant's ACDUTRA in 1981 and the present, any medical opinion as to whether a current right knee disability was incurred or aggravated during the period of ACDUTRA would necessarily have to rest upon the assessment of the competence and credibility of lay evidence in this case.  Such an assessment is ultimately the obligation of the Board. 

As there is no indication that the appellant was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

A report of a January 1981 examination for enlistment revealed no pertinent abnormality, including no abnormality of the appellant's right knee.  In an adjunct medical history questionnaire there was no pertinent complaint.  

The only other STR on file is an April 1981 report of Entrance Physical Standards Board (EPSBD) Proceedings, DA Form 4707.  This reflects that the appellant was 21 years old with a history of a fracture of the right patella one year ago.  His knee remained painful, especially with increased physical activity.  Subjectively, it was noted that there was supra-patellar pain with increase in physical activity, especially when running or with deep knee bends.  As to objective findings, there was marked supra-patellar tendon crepitus with active range of motion, and tenderness along the tendon.  An X-ray of his right knee revealed questionable calcium deposit versus a foreign body on the lateral aspect of the patellar tendon.  It was reported that he was a member of the South Carolina National Guard, presently attached to a unit stationed at Ft. Jackson, South Carolina, and that he was a trainee.  He had enlisted in January 1981 and came on "active duty" on March 30, 1981.  

The diagnosis was questionable "calcium deposits/foreign body" of the right knee, with intractable knee pain, secondary to right patellar fracture one year ago.  He was medical unfit for enlistment.  

On the reverse side of the DA Form 4707, which bears his signature, the appellant checked a box indicating that he concurred with the proceedings and requested to be discharged.  

In VA Form 21-526, Application for Compensation, the appellant reported having injured his right knee in April 1981 at Ft. Jackson.  

On file is an admission record showing that the appellant was admitted to the Spartanburg General Hospital in September 1982 for a low back injury.  A review of his systems was "[p]ositive only for right knee trouble." He complained of back pain.  On examination reflexes in his ankles and knees were normal. 

In a May 2007 statement from the appellant's brother it was reported that the appellant had been a runner prior to his military service.  Since his discharge from service due to knee damage he had never been able to attain the physical conditioning he had had prior to his military service.  He had sustained an injury at Ft. Jackson in April 1981 and was no longer able to run.  

In a May 2007 letter from an acquaintance of the Veteran, P. J., it was reported that in the 1970s prior to his military service, the appellant had supplied her with firewood for the winter.  He had made daily runs and included an obstacle course in his routine.  He had hurt his knee during Army training and was never able to do this again.  Resting the knee, application of heat and cold to the knee, and draining fluid from the knee, and other measures, had never allowed him to return to his normal physical life prior to his military service.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

If some of these elements cannot be established, continuity of symptomatology can serve to provide the required nexus.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The term veteran means "a person who served in the active military, naval, or air service," and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, as well as any period of active duty for training (ACDUTRA) during which an individual was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury [but not disease] incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(A) and (B).  

The term "active duty for training" mean, in part, full-time duty in the Armed Forces performed by Reserves for training purposes or, in the case of members of the National Guard or Air National Guard of any state, full-time duty under certain provisions of the law.  38 U.S.C.A. § 101(22)(A) and (C); 38 C.F.R. § 3.6(C).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002). 

Even if a person has had a period of active duty, that service alone does not make the claimant a "veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet. App. 40 (2010); 2010 WL 3222811 (Vet.App.) (citing Acciola v. Peake, 22 Vet. App. 320 (2008)) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

"[I]n light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply."  Smith v. Shinseki, 24 Vet. App. 40 (2010); 2010 WL 3222811 (Vet.App.).  "[W]here a claim is based on a period of active duty for training, the presumption of aggravation under [38 U.S.C.A.] § 1153 is not applicable."  Smith v. Shinseki, 24 Vet. App. 40 (2010); 2010 WL 3222811 (Vet.App.).  

"[T]he presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Smith v. Shinseki, 24 Vet. App. 40 (2010); 2010 WL 3222811 (Vet.App.).  Rather, under 38 U.S.C. § 101(24)(B) there must be "direct evidence both [sic] that a worsening of the condition occurred during the period of active duty for training and [sic] that the worsening was caused by [sic] the period of active duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010); 2010 WL 3222811 (Vet.App.). 

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

It is unclear whether the Veteran had active duty or ACDUTRA when he commenced his service, and training, on March 30, 1981.  In the July 2011 Informal Hearing Presentation it was asserted that the presumption of soundness was applicable.  However, if the appellant served on ACDUTRA, he is not entitled to the presumption of soundness, and even if there was an increased in the severity of the right knee disability during that period of service, he would not be entitled to the presumption of aggravation.  

Even if he served on active duty, while the presumption of soundness at service entrance would be applicable since the January 1981 examination when he joined the Army National Guard was negative, the evidence obtained in April 1981 makes it indisputable that he had a preservice right knee injury a year prior to his service in March and April 1981.  This pre-existing injury was a fracture of the right knee cap.  In fact, the X-ray of the right knee in 1981 is consistent with such a preservice 1980 injury.  The EPSBD report also makes it clear that the symptoms of right knee disability predated his service inasmuch as it was noted that his knee "remains" painful even after the earlier right patellar fracture.  

While the statements of the appellant's brother and a friend attempt to depict the appellant as being without any right knee problems, each of those statements and even the appellant's own statements in this case carefully avoid making any reference to and certainly do not deny that he had a right patellar fracture in 1980, prior to enlisting in the South Carolina Army National Guard.  

Equally significant is the fact that the back of the DA From 4707, bearing the appellant's signature, reflects that he concurred with the findings of the EPSBD.  This necessarily means that he concurred that he had had a preservice right patellar fracture.  

To the extent that the appellant, his brother, and a friend have attempted to depict him as being without pre-existing right knee disability, these statements are lacking in probative value since they conflict with the clinical history recorded in conjunction with the appellant's service discharge with which the appellant agreed.  

Accordingly, even if the appellant did serve on active duty, rather than ACDUTRA, the presumption of soundness is rebutted by the indisputable evidence that he had a preservice right patellar fracture.  As to any increase in severity, the EPSBD report clearly shows that the appellant merely continued to have intractable right knee pain due to the preservice right patellar fracture.  

The appellant would undoubtedly have had to undergo physical training during his service, and in this regard in his original claim and in his notice of disagreement (NOD) he stated he had injured the knee for which, as he related in his NOD, he was evaluated and X-rayed.  In the NOD he further states that he was then, i.e., when evaluated during service, told that his knee would never be the same.  However, given the findings on the X-ray, which simply confirmed the pre-existing abnormality due to the preservice fracture, such a statement by evaluating medical personnel does not indicate, much less establish, that the right knee disability became worse during the appellants only two weeks of military service.  Because this lay evidence of what medical personnel stated decades earlier is significantly diluted as a result of the passage of time, and filtered through the appellant's lay sensibilities, it is too attenuated and inherently unreliable to constitute competent evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Thus, it must be concluded that the pre-existing right knee disability underwent no permanent increase in severity during or due to the appellant's brief period of military service.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a right knee injury is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


